     DANIEL L. HARRALSON, BAR NO. 109322
 1   Attorney at Law
     Post Office Box 26688-6688
 2   Fresno, California 93729
     Telephone (559) 486-4560
 3   Facsimile (559) 486-4320
     harralsonlaw@sbcglobal.net
 4
     Attorney for Applicants /Petitioners Juan Roger Guerrero and Yesenia Guerrero
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      )
     UNITED STATES OF AMERICA,                        ) Case No.: 1:17-CR-00232-DAD- BAM
 9                                                    )
                         Plaintiff,                   ) STIPULATION TO CONTINUE
10           vs.                                      ) HEARING; ORDER
                                                      )
11   EVELYN MAGALLON, et al.,                         )
                                                      ) Date: February 10, 2020
12                      Defendants.                   ) Time: 1:00 p.m.
                                                      ) Judge: Honorable Barbara McAuliffe
13
                                                      )
14
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their
15
     respective attorneys of record, that the Evidentiary hearing of the Application/Petition to
16
     Reconvey Real Property Held as Security for Bail Bond, etc., in the above-captioned matter
17
     currently set on the court’s calendar for February 10, 2020, at 1:00 p.m., be continued to
18
     July 16, 2020, at 1:00 p.m., in Department 8 of the United States District Court.
19         The continuance is requested by counsel for Applicants/Petitioners Yesenia and Juan
20   Guerrero to allow additional time for law Enforcement to apprehend Defendant, EVELYN
21   MAGALLON so as to make the moot and unnecessary.

22

23

24

25

                                                      -1-
                                             US v. Evelyn Magallon
                                        Stipulation to Continue Hearing
     DATED: February 4, 2020                         Respectfully Submitted,
 1
                                                     DANIEL L. HARRALSON LAW CORPORATION
 2

 3                                                      /s/ Daniel L. Harralson
                                                     DANIEL L. HARRALSON
 4                                                   Attorney for Defendant

 5
     DATED: February 4, 2020                         UNITED STATES ATTORNEYS OFFICE
 6
                                                        /s/ Vincenza Rabenn
 7
                                                     VINCENZA RABENN
 8                                                   Attorney for United States

 9

10
                                  -----------------------------------------------
11

12

13
                                                  ORDER
14
                                                   -----
15

16          GOOD CAUSE APPEARING, IT IS SO ORDERED. That the Hearing on Evidentiary

17   hearing of the Application/Petition to Reconvey Real Property Held scheduled for

18   February 10, 2020, at 1:00 p.m., be continued to July 16, 2020, at 10:00 a.m.
19

20
     IT IS SO ORDERED.
21
        Dated:     February 5, 2020                                /s/ Barbara      A. McAuliffe   _
22
                                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

                                                        -2-
                                              US v. Evelyn Magallon
                                         Stipulation to Continue Hearing
